Citation Nr: 0830855	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1968 to November 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks an increased evaluation for his service-
connected anxiety neurosis, beyond the currently assigned 30 
percent.  In his August 2006 notice of disagreement, he 
reported that he was being treated at the VA Behavioral 
Medicine Clinic in Tulsa, Oklahoma, and the he would continue 
with ongoing care.  He requested that VA obtain those 
records.  He again mentioned the VA treatment records in his 
February 2007 substantive appeal and pointed out that VA had 
not discussed them in the statement of the case.  

The RO has not attempted to obtain these records.  VA must 
undertake efforts to acquire such documents as these records 
may be material to the veteran's claim.  In this regard, it 
is noted that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. 
§ 5103A(b).  

The veteran was afforded a VA psychiatric examination in 
December 2005, at which time the examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 60, indicating 
only some mild symptoms or some difficulty in social and 
occupational functioning.  However, in a July 2006 statement, 
a private examiner found that the veteran was severely 
disabled due to his psychiatric disability.  Accordingly, 
given this disparity, as well as the fact the VA examination 
is nearly three years old, a current examination is required 
to assess the severity of the veteran's anxiety neurosis.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted prior to adjudicating the claim for an 
increased rating on appeal.  This includes providing the 
veteran with additional notice compliant with the recent 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Obtain all of the veteran's treatment 
records located at the VA Clinic of 
Behavioral Medicine in Tulsa, Oklahoma.  
If no records are available, the claims 
folder must indicate this fact.

3.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

Following examination of the veteran, the  
examiner should identify what symptoms, 
if  any, the veteran currently manifests 
or  has manifested in the recent past 
that are attributable to his service-
connected anxiety neurosis.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's disorder on his social and 
occupational adaptability.   The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
anxiety neurosis consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  Following completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

